Title: To Benjamin Franklin from Marie Del de Sanlecque, 16 November 1779
From: Sanlecque, Veuve Marie Del de
To: Franklin, Benjamin

Monsieur
Paris Le 16. Novembre 1779. 
Il m’a été assûré que vous desiriés vous procurer des caracteres pour l’Impression. C’est d’après cette annonce que je prends la Liberté de vous offrir ce qui me reste de fontes.				


1º
  En une fonte de petit Romain-Romain pezant
415.
L


2º
  en une de cicero-Romain pezant
  711.



3º
  en une autre de cicero-Italique pezant
   260.



  
En tout
  1386



Ces trois fontes, Monsieur, que je suis en état de Livrer dans le moment ne forment pas précisement Le but de la Lettre que j’ai l’honneur de vous adresser. Je suis depuis 18. mois veuve du Sr. De sanlecque fondeur de caracteres. Je suis par cette raison propriétaire d’une Fonderie que j’ose vous assûrer ici être La plus belle de l’Europe. Elle est composée de matrices prêtes à travailler, de poinçons prêts à en frapper d’autres, et de moules pour fondre toutes sortes de caractéres. J’ai pensé, Monsieur, que vous ne désapprouveriés pas que je joigne ici un petit Livre qui contient Les différentes Impressions qui vous mettront à portée de juger du mérite de ma fonderie par la beauté des caractéres. Comme Vous étes l’organe d’un Peuple nouveau que vous éclairés de vos Lumieres après l’avoir arraché à la Tirannie d’un Royaume ennemi; il ma semblé que vous pourriés desirer d’enrichir ce même peuple d’une fonderie avec laquelle il pourroit se passer de tous secours étrangers pour l’impression. Elle est prête à être mise en action. Si vous jugés à propos de donner vos ordres pour La faire éxaminer, vous serés convaincu de La vérité, et Le rapport qui vous en sera fait vous décidera, je pense, à en faire faire L’acquisition.
Je suis avec respect Monsieur Votre très humble et très obéissante servante 
V. De Sanlecquesur La place de l’Estrapade à Paris
  Notations: Sanlecque Ve. De 16. Nov. 1779. / Sanlecque Ve. De 16. Nov. 1779.
